DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 was cancelled by preliminary amendment and added 2-18 as new claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 16 recites the limitation " the stream of information" in  line 7.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims do not cure the deficiencies also rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijoh et al(US 20200387432 A1) in view of Rong et al(US 20190073487 A1).

With regards to claim 2, Kamijoh discloses, A programmed portable device, comprising: 
a portable computer device , operating using a battery, and a processor, and having a wireless communication capability, the portable computer device having the ability to determine at least a location of a user at a specified time (FIG 1 105 and associated text; [0209] One skilled in the art will appreciate that a “system” could be embodied as a personal computer, a server, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a smartphone or any other suitable computing device, or combination of devices); 
the portable computer device creating, at specified intervals, information representing what a user is doing at the times associated with the specified intervals ([0187] FIG. 17 illustrates an exemplary of local common data stored in each snapshot node groups, according to another embodiment of the present invention. Each snapshot node 1100 may take care of assigned user(s) (e.g. enterprises), by storing the delta snapshot of the local common data periodically. At audit, each snapshot node 1100 may add the delta snapshot of the local common data of all the assigned users up to the closest timing (tx) equal to or before the requested time point ta, and gathers other users' snapshot at time point tx from other snapshot nodes 1100 so that the snapshot at time point tx for all the users can be gathered. Each snapshot node 1100 may execute chain code from time point tx to time point ta to restore the snapshot at time point ta, and may compare its hash value with the one stored in Blockchain. [0093] FIG. 6A illustrates a process 600 of a new block being added to a distributed ledger 620, according to example embodiments, and FIG. 6B illustrates contents of a new data block structure 630 for blockchain, according to example embodiments. Referring to FIG. 6A, clients (not shown) may submit transactions to blockchain nodes 611, 612, and/or 613. Clients may execute be instructions received from any source to enact activity on the blockchain 620. As an example, clients may be applications that act on behalf of a requester, such as a device, person or entity to propose transactions for the blockchain. The plurality of blockchain peers (e.g., blockchain nodes 611, 612, and 613) may maintain a state of the blockchain network and a copy of the distributed ledger 620), 
the portable computer device encrypting the information about what the user is doing, and adding the encrypted data to a distributed ledger along with cryptographically secure information which ensures that the information is secure ([0071]; Data written to the blockchain can be public and/or can be encrypted and maintained as private. [0051]).

Kamijoh does not exclusively but Rong teaches, the portable computer device encrypting the information about what the user is doing, and and was actually created at a specified time (0059] For example, data can be a picture or video of a person, vehicle or an accident. The encrypted meta data blocks include information such as identification, features, location and time of an object of interest OI. Naturally the data can relate to multiple objects of interest OI, and therefore the encrypted meta data may include information about multiple objects of interest OI.), It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kamijoh’s device with teaching of Rong in order to maintaining data integrity and also important to ensure the quality of the resulting information/knowledge(Rong[0007]).

With regards to claim 4, Komijoh further discloses, wherein the specified intervals are specified intervals of time throughout the user's day ([0187] Each snapshot node 1100 may take care of assigned user(s) (e.g. enterprises), by storing the delta snapshot of the local common data periodically).

With regards to claim 9, Komijoh further discloses, wherein the portable computer is a portable phone ([0209] One skilled in the art will appreciate that a “system” could be embodied as a personal computer, a server, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a smartphone or any other suitable computing device, or combination of devices)

Claims 10-11, 13, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Al Gharabally(US 20130060641 A1:here “Gharabally”) in view of Rong et al(US 20190073487 A1).

With regards to claim 10 Gharabally discloses, A method of creating a moment by moment characterization of what a user is doing, comprising: 
using a portable computer for receiving and storing moment by moment characterizations of what the user is doing ([0014] Moreover, in at least some embodiments, a particular client device may store various data (whether in a volatile or non-volatile manner) relating to the location of the device, including the current location of the device, the location history of the device over a certain period of time, …. In addition, various additional user data may be stored on the device (again, either in a volatile or non-volatile manner) relating to the prior activities of the user associated with the device, such as a record of locations that the user has visited (e.g., along with information such as frequency and/or particular associated times or other visit patterns), the user's financial status and history (e.g., retail purchase history, online order history and tracking information, financial institution account history and balances, etc.), media activities (e.g., photographs taken or uploaded to a social network using the client device, videos either recorded or viewed, Internet Web pages that the user has viewed over a period of time, books either downloaded or consumed, etc.), social and social-network activities); 
the moment by moment characterizations including at least an automatic detection of location of the user ([0014]; In addition, various additional user data may be stored on the device (again, either in a volatile or non-volatile manner) relating to the prior activities of the user associated with the device, such as a record of locations that the user has visited (e.g., along with information such as frequency and/or particular associated times or other visit patterns),  ), creating an encrypted sequence from the stream of information ([0024] For illustrative purposes, some embodiments are described in which particular types of offers or other promotional content relating to products or services marketed by the operator of a promotional content server system or its advertising provider partners are conditionally displayed to users of particular types of client devices (e.g., mobile devices) based at least in part upon the information stored on, or otherwise available to, the client devices [0025]; Thus, the remote advertising providers may use their computing systems 140 to interact with the promotional content server system 105 and dynamically create and configure an offer that is encoded and/or encrypted into a promotional package for broadcast, download, or other transmission to one or more client mobile devices 130. ), 
Gharavally does not exclusively but Rong teaches, the encrypted sequence including at least a plurality of slices (FIG 3 305 to 320 and associated text; ), each slice representing one of the characterizations, the encrypted sequence including a timestamp associated with the slice (0059] For example, data can be a picture or video of a person, vehicle or an accident. The encrypted meta data blocks include information such as identification, features, location and time of an object of interest OI. Naturally the data can relate to multiple objects of interest OI, and therefore the encrypted meta data may include information about multiple objects of interest OI.), and 
the encrypted sequence including other information verifying the slice ([0011] A number of fusion nodes are connected to the communication structure. Each of these fusion nodes has an input interface configured to receive the encrypted data chunks and the encrypted meta data blocks via the communication structure. An information processing unit in the fusion node is configured to: decrypt the received encrypted meta data blocks to generate respective decrypted meta data blocks; process the decrypted meta data blocks to check if the information reflected by at least two decrypted meta data blocks fulfills a fusion criterion with respect to an object of interest;). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gharavally’s method with teaching of Rong in order to maintaining data integrity and also important to ensure the quality of the resulting information/knowledge(Rong[0007]).

With regards to claim 11, Gharabally further discloses, wherein the information verifying the slice comprises automatically detected location information ([0056] B4.2 Content Validity: Check the information structure BN against the space and time consistency of the object(s) of interest OI based on a set of rules configured by a system administrator. For example, if the block indicates that an object of interest OI (e.g. a person) who cannot move faster than six km per hour has moved 100 km in 10 minutes, this is a time and space inconsistency. Such blocks are marked as “not valid” and all other fusion nodes 120/121 are informed about this. The actions to be taken for “not valid” encrypted meta data blocks Be can be either fully autonomous, or involve human engagement.)

With regards to claim 13, Gharabally in view of Rong teaches, adding the encrypted sequence to a distributed ledger which is stored by a plurality of different parties (Rong FIG 3 365 and associated text; ). Motivation would be same as stated in claim 10.

Claim 16, 18 are the device claim corresponding method claim 10, 13 also rejected accordingly.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijoh et al(US 20200387432 A1) in view of Rong et al(US 20190073487 A1) and In further View of Brunner(US 20190156938 A1).

With regards to claim 3, Komijoh in view of Rong do not but Brunner teaches,  wherein the information is added to a nonfungible block chain token (Brunner [0143] However, implementations can use “non-fungible tokens”, i.e. tokens that include unique information to render them distinguishable from other tokens. When using non-fungible tokens, the specific token(s), not merely a number or value of tokens, can be associated with a prescription to uniquely identify the prescription through the token itself. In such a case, the specific nonfungible toke(s) will be exchanged depending on the status of the prescription as disclosed above.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kamijoh in view of Rong’s device with teaching of Brunner in order to secure copy right protection (Brunner[0002]).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijoh et al(US 20200387432 A1) in view of Rong et al(US 20190073487 A1) and In further View of Chafni et al(US 9730022 B1).

With regards to claim 5, Komijoh in view of Rong do not but CHafni teaches,  wherein the specified intervals are set each time the user arrives at a new location (Chafni col 2 line 65-col 3line 5; (14) The mobile app sets a new specified time interval at which to re-check the location of the user based on the travel speed of the first measurement. For example, if the mobile app is pre-determined to check the location of the user at a specified interval of every 15 minutes, but the user is moving in a car, the mobile app may change the specified interval to every four minutes. This new specified time interval may reset to every 15 minutes when the user stops moving.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kamijoh in view of Rong’s device with teaching of Chafni in order for utilizing location information to augment biometric screening (Chafni Abstarct).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijoh et al(US 20200387432 A1) in view of Rong et al(US 20190073487 A1) and In further View of CHOI et al(US 20150317057 A1).

With regards to claim 6, Komijoh in view of Rong do not but CHOI teaches, wherein at least one of the parts of the information is verified by the computer's automatic detection of information (0044] When providing an augmented reality-based navigation service, the navigation apparatus 1 provides an augmented SNS information. In this case, the navigation apparatus 1 provides SNS information generated or used at an interested point on a real-world image. For example, the navigation apparatus 1 provides a service that allows a user to see Twitter or Facebook postings of the user's friends around the user's current location, along with a real world image captured by a camera. Thus, the user is able to see the friends' postings posted around the user's current location, thereby being enabled to easily check the date and type of activities of the friends.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kamijoh in view of Rong’s device with teaching of CHOI in order for providing social network service information based on augmented reality (CHOI [0009]).

With regards to claim 7, Komijoh in view of Rong and CHOI discloses, wherein at least one of the parts of information is verified by detecting an action of another friend on a social network ([0109] According to an exemplary embodiment, a map point may be indicated on a virtual map and augmented SNS information may be displayed at the map point in a map-based augmented reality navigation system implemented based on an MPEG-4 Scene. For example, the present disclosure provides a service that allows a user to see Twitter or Facebook postings of the user's friends around the user's current location, along with a real world image captured by a camera. As a result, the user is able to see the friends' postings posted around the user's current location, thereby being enabled to easily check the date and type of activities of the friends.). Motivation would be same as stated in claim 6. 

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamijoh et al(US 20200387432 A1) in view of Rong et al(US 20190073487 A1) and In further View of Tian Shikun et al(EP 3669263 B1).

With regards to claim 8, Komijoh in view of Rong do not but , Tian Shikun teaches,  creating an index to the distributed ledger (Tian Shikun FIG 14 1408 and associated text; ), the index being stored separately from the distributed ledger ([0026]; In some examples, different types of log files can have different storage strategies. For example, data log files that are not accessed for a relatively long time can be stored in inexpensive and relatively low-speed storage devices such as NAS/OSS, and can be processed using compression and erasure coding for storage. As another example, index log files can be stored on high-speed storage devices such as cloud disks.), and the index including the ability to find information about the user's activities at any specific time (0020] In some examples, the index data can indicate a mapping correspondence between the data (e.g., transaction data, block data, and state data) and the data log files that store the data so as to address or retrieve the data.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kamijoh in view of Rong’s device with teaching of Tian Shikun in order for  improving efficiency and reducing cost of a storage system (Tian SHikun[003]).

Claim 12, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Al Gharabally(US 20130060641 A1) in view of Rong et al(US 20190073487 A1) and In further View of CHOI et al(US 20150317057 A1).

With regards to claim 12, Gharabally in view of Rong do not but CHOI teaches, wherein the information verifying the slice comprises information from a social network indicating actions of others ([0109] According to an exemplary embodiment, a map point may be indicated on a virtual map and augmented SNS information may be displayed at the map point in a map-based augmented reality navigation system implemented based on an MPEG-4 Scene. For example, the present disclosure provides a service that allows a user to see Twitter or Facebook postings of the user's friends around the user's current location, along with a real world image captured by a camera. As a result, the user is able to see the friends' postings posted around the user's current location, thereby being enabled to easily check the date and type of activities of the friends.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gharabally in view of Rong’s device with teaching of CHOI in order for providing social network service information based on augmented reality (CHOI [0009]).

With regards to claim 14, Gharabally in view of Rong and CHOI discloses, wherein the information verifying the slice includes determining presence at a location correlated with an other action detected by the portable computer ([0109] According to an exemplary embodiment, a map point may be indicated on a virtual map and augmented SNS information may be displayed at the map point in a map-based augmented reality navigation system implemented based on an MPEG-4 Scene. For example, the present disclosure provides a service that allows a user to see Twitter or Facebook postings of the user's friends around the user's current location, along with a real world image captured by a camera. As a result, the user is able to see the friends' postings posted around the user's current location, thereby being enabled to easily check the date and type of activities of the friends) . Motivation would be same as stated in claim 12. 

Claim 17 is the device claim corresponding method claim 12 also rejected accordingly.

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Al Gharabally(US 20130060641 A1) in view of Rong et al(US 20190073487 A1) and In further View of Brunner(US 20190156938 A1).

With regards to claim 15, Gharabally in view of Rong do not but Brunner teaches, wherein the encrypted sequence is added to a nonfungible block chain token (Brunner [0143] However, implementations can use “non-fungible tokens”, i.e. tokens that include unique information to render them distinguishable from other tokens. When using non-fungible tokens, the specific token(s), not merely a number or value of tokens, can be associated with a prescription to uniquely identify the prescription through the token itself. In such a case, the specific nonfungible toke(s) will be exchanged depending on the status of the prescription as disclosed above.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Gharabally in view of Rong’s device with teaching of Brunner in order to secure copy right protection (Brunner[0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987. The examiner can normally be reached 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498